DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 April 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/0097981 (Selis).
Regarding claim 1, Selis teaches a vessel fiducial marker (Figures 4A-B, 6A, 16C-D, clip, 120) for distinguishing an area in a body to be irradiated during radiotherapy, and for staying at a desired position only in a vessel (The limitation “vessel”, “for distinguishing an area in a body to be irradiated during radiotherapy”, and “for staying at a desired position only in a vessel” are intended use. Since Selis teaches the clip is placed in tissue for subsequent mammographic localization and configured to avoid migration, the clip is capable of performing the intended function, [0013], [0035], [0038], [0059]), wherein the vessel fiducial marker has a one-stroke three-dimensional curved shape selected from a figure 3 shape (120), in order to discriminate from a living tissue, and wherein the vessel fiducial marker (120) is made from a single linear member of metal wire material absorbing radiation (metal, [0038]; clips made from single wire, [0090]).
Regarding claim 3, Selis teaches the vessel fiducial marker (120) comprising a shape memory material (clip 120 compressed for delivery and expands to relaxed configuration upon release from delivery device, [0059]).
Regarding claim 4, Selis teaches the vessel fiducial marker (120) comprises a nonmagnetic material that reduces metal artifact (titanium, polymer, [0038]).
Regarding claim 11, Selis teaches once inserted, the vessel marker remains in a vessel without embolization (Since the clip is deformable, the clip is configured to be placed such that it does not embolize a vessel in which it is placed, [0059], [0062]; Figures 4A-B, 16C-D).
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 18 April 2022, with respect to the rejections of claim 1 and its dependents under 35 U.S.C. 102 have been fully considered and are persuasive in light of the amendments to the claims. Therefore, the rejections have been withdrawn. Additionally, applicant’s arguments regarding Neustadter, Bruszewski, and Hornscheidt noted in the Advisory Action mailed 30 March 2022 are persuasive in light of the amendments to the claims.  However, upon further consideration, a new ground of rejection is made in view of Selis as this reference better teaches and/or suggests the invention of claim 1.
Applicant’s arguments, see pages 6-7, filed 18 April 2022, with respect to the rejections of claims 7-9 and their dependents under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments to the claims. Additionally, applicant’s arguments regarding Neustadter, Bruszewski, and Hornscheidt noted in the Advisory Action mailed 30 March 2022 are persuasive in light of the amendments to the claims. The rejections of 16 December 2021 have been withdrawn. 
Allowable Subject Matter
Claims 7-9 and 13-18 are allowed given the persuasive arguments noted above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 6,356,782 (Sirimanne et al.) teaches shape memory fiducial markers (Figures 5A-E)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791